Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schleicher (US 2018/0078862 A1).
1. Schleicher discloses a computer-implemented method of automatic multimedia production [0023], Fig. 15, comprising: 
defining, by a processor, a plurality of activity states related to participating in an online activity;  defining a plurality of player states related to physical expressions or actions of a player participating in the online activity;  receiving, by the processor, activity data including activity multimedia associated with each of one or more player accounts of players participating in the online activity, the activity 
receiving player data including player multimedia associated with each of the one or more player accounts, the player multimedia capturing live physical expressions or actions of a player of a player account during the player's participation in the online activity over the certain period, the player multimedia being received continuously as the online activity is being performed [0025]; 
identifying, at or near each time point of a plurality of time points within the certain period, an activity state of the plurality of activity states for each activity item being a portion of the activity data associated with each player account of the one or more player accounts that is produced corresponding to the time point [0024]-[0025], [0043], [0049]; 
identifying, at or near each time point of a plurality of time points within the certain period, a player state of the plurality of player states for each player item being a portion of the player data associated with each player account of the one or more player accounts that has live coverage corresponding to the time point [0024]-[0025], [0043], [0049]; 
selecting, at or near each time point of the plurality of time points, a segment of an activity item or a segment of a player item from the one or more activity items or the one or more player items corresponding to the time point to form a foreground of a composite item based on the corresponding one or more activity states or the one or more player states [0024]-[0025], [0043], [0049]; 
transmitting, at or near each time point of the plurality of time points, a piece of multimedia based on the composite item to a viewer computer associated with a viewer of performance of the online activity (Fig. 15), [0060].
2. Schleicher discloses the computer-implemented method of claim 1, the online activity being a computer game [0026].

4. Schleicher discloses the computer-implemented method of claim 1, the plurality of player states including a player state that corresponds to a physical expression or action, a sentiment, or an apparent mental state [0025].
5. Schleicher discloses the computer-implemented method of claim 1, the activity data including activity metadata for the online activity created by an activity provider computer and accessible through an application programming interface (API) provided by the activity provider computer [0024], [0043].
6. Schleicher discloses the computer-implemented method of claim 1, the player data associated with a player account of a player including player metadata for the player that indicates demographic information, one or more playing habits related to the online activity, or one or more preferences related to the online activity [0024], [0043].
7. Schleicher discloses the computer-implemented method of claim 6, the one or more preferences being associated with player presentation, composite multimedia generation, or viewer feedback, the selecting being further based on the one or more preferences [0024], [0043]-[0044].
8. Schleicher discloses the computer-implemented method of claim 6, the one or more preferences being associated with composite multimedia generation being related to use of input devices to generate corresponding player multimedia, visual or auditory theme or effects to use for the corresponding player multimedia, positioning of the corresponding player multimedia relative to corresponding activity multimedia in the composite multimedia, expressions, gestures, or speech captured in the corresponding player multimedia to be manifested or avoided, or objects, actions, or scenes depicted in the corresponding activity multimedia to be manifested on or deemphasized [0024]-[0025], [0043]-[0044].

21. Schleicher discloses system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of the computer-implemented method of claim 1.
22. Schleicher discloses non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations of the computer-implemented method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher as applied above and further in view of  Song et al (US 2017/0289617 A1).
.

Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher as applied above and further in view of  Song et al (US 2017/0289617 A1).
12. Schleicher discloses the computer-implemented method of claim 1, further comprising: determining, at or near each time point of the plurality of time points, a visual effect or an auditory effect from the segment of the activity item or the segment of the player item; applying the visual effect or auditory effect to the composite item as an addition to the segment of the activity item, a change to .

Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher as applied above and further in view of Bansi et al (US 10,639,548 B1).

18. Schleicher and Bansi discloses the computer-implemented method of claim 16, the arrangement further including an audio mix of the composite item in terms of the segment of the activity item and the segment of the player item, the audio mix magnifying values of one or more audio characteristics of the segment of the activity item and the segment of the player item based on a visual layout of the composite item in terms of the segment of the activity item and the segment of the player item, Bansi (col. 10, lines 2-8).
19-20. Schleicher discloses the computer-implemented method of claim 1, but does not expressly disclose the selecting comprising assigning a player region of the composite item to the segment of the player item based on the player state of each of the one or more player items and, after assigning the player region, assigning an activity region of the composite item to the segment of the activity item based on the activity state of each of the one or more activity items, a display of the activity region not obscuring a display of the player region. 
Bansi discloses assigning a player region of the composite item to the segment of the player item based on the player state of each of the one or more player items and, after assigning the player region, assigning an activity region of the composite item to the segment of the activity item based on the activity state of each of the one or more activity items, a display of the activity region not obscuring a display of the player region (Fig. 3), (col. 5, line 42 -  col. 6, line 18). It would have been obvious to a .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715